
	
		III
		111th CONGRESS
		2d Session
		S. RES. 389
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Shelby (for himself
			 and Mr. Sessions) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending The University of Alabama
		  Crimson Tide for being unanimously declared the 2009 NCAA Football Bowl
		  Subdivision National Champions. 
	
	
		Whereas, on January 7, 2010, The University
			 of Alabama Crimson Tide marched into the historic Rose Bowl and defeated the
			 University of Texas Longhorns 37–21, to win The 2010 Bowl Championship Series
			 (referred to in this preamble as the BCS) National Championship
			 Game;
		Whereas
			 the Crimson Tide earned a berth in the 2010 BCS National Championship Game by
			 defeating the then-unbeaten Florida Gators 32–13 in the 2009 Southeastern
			 Conference Championship Game;
		Whereas
			 the Crimson Tide finished the 2009 season with a perfect record of 14 victories
			 and 0 losses;
		Whereas
			 the Crimson Tide defeated 3 teams ranked in the Associated Press (referred to
			 in this preamble as the AP) Postseason Top 10 Poll and 5 teams
			 ranked in the AP Postseason Top 25 Poll;
		Whereas
			 the Crimson Tide finished the 2009 season ranked first by all 60 AP voters and
			 all 58 USA Today Coaches’ Poll voters;
		Whereas
			 the first of 5 victories for the Crimson Tide in the Rose Bowl on January 1,
			 1926, earned the first football national championship for The University of
			 Alabama and served as one of the first great achievements in the storied
			 winning tradition of the Crimson Tide;
		Whereas
			 the 2010 BCS National Championship Game victory was the 32nd bowl victory and,
			 a NCAA record, 57th bowl appearance for the Crimson Tide;
		Whereas
			 the Crimson Tide previously won a total of 12 National Championships, winning
			 in 1925, 1926, 1930, 1934, 1941, 1961, 1964, 1965, 1973, 1978, 1979, and
			 1992;
		Whereas
			 Head Coach Nick Saban has led the Crimson Tide back atop the elite of College
			 Football while instilling discipline, character, and integrity in the young men
			 he coaches;
		Whereas
			 the leadership and devotion of Crimson Tide Athletics Director Mal Moore to The
			 University of Alabama have been crucial for the National Championship teams for
			 which he has played, coached, and served as Athletic Director;
		Whereas
			 Javier Arenas, Terrence Cody, Michael Johnson, Mark Ingram, Rolando McClain,
			 Leigh Tiffin, and Mark Barron earned AP All-America honors for their
			 accomplishments during the 2009 season;
		Whereas
			 the 2009 Crimson Tide had a record number of 6 AP First Team
			 All-Americans;
		Whereas
			 in 2009, running back Mark Ingram, Jr. won the first Heisman Trophy in the long
			 and accomplished history of the Crimson Tide football program;
		Whereas
			 in 2009, Rolando McClain was recognized as the top collegiate linebacker in the
			 Nation with the Butkus Award and the Jack Lambert Award, the first to be
			 awarded to a Crimson Tide player;
		Whereas
			 Crimson Tide Defensive Coordinator Kirby Smart was honored as the best
			 Assistant Coach in the Nation in 2009, with the prestigious Broyles
			 Award;
		Whereas
			 13 players on the 2009 Crimson Tide roster had earned their degrees from The
			 University of Alabama before the season began;
		Whereas
			 President Robert Witt has been instrumental to the remarkable academic and
			 athletic success that The University of Alabama has experienced since his
			 arrival at the Capstone;
		Whereas
			 The University of Alabama is devoted to educating young persons and providing
			 them with the tools to excel throughout their lives; and
		Whereas
			 the excellence on the field of the Crimson Tide brought pride to The University
			 of Alabama, the Crimson Tide faithful, and the whole of the great State of
			 Alabama: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates The University of Alabama
			 Crimson Tide for being unanimously declared the 2009 NCAA Football Bowl
			 Subdivision National Champions;
			(2)recognizes the achievements of the players,
			 coaches, students, and staff whose hard work and dedication helped the Crimson
			 Tide win the National Championship; and
			(3)respectfully requests the Secretary of the
			 Senate to transmit an enrolled copy of this resolution to—
				(A)President of The University of Alabama, Dr.
			 Robert Witt;
				(B)Athletic Director of The University of
			 Alabama, Mal Moore; and
				(C)Head Coach of The University of Alabama
			 Crimson Tide, Nick Saban.
				
